           Case 1:20-cv-10010-CM Document 3 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUDY MENDOZA,

                             Plaintiff,                           1:20-CV-10010 (CM)
                    -against-                               ORDER DIRECTING PRISONER
                                                                AUTHORIZATION
ROBERT MLADINICH,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the federal Metropolitan Detention Center in Brooklyn,

New York, brings this action pro se. To proceed with a civil action in this Court, a prisoner must

either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request

permission to proceed without prepayment of fees, submit a signed in forma pauperis (“IFP”)

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s prison trust fund account. See

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore also authorize the Court to withdraw these payments from his prison trust fund account

by filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated

to deduct the $350.00 filing fee 1 from the prisoner’s prison trust fund account in installments

and to send to this Court certified copies of the prisoner’s prison trust fund account statements

for the past six months. See 28 U.S.C. § 1915(a)(2), (b).




       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
              Case 1:20-cv-10010-CM Document 3 Filed 12/01/20 Page 2 of 2




         Plaintiff submitted an IFP application, but did not submit a prisoner authorization. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or complete and

submit the attached prisoner authorization. If Plaintiff submits the prisoner authorization, it

should be labeled with docket number 1:20-CV-10010 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       December 1, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed as malicious, frivolous, or for failure to state a claim on which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious
physical injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                  2
